                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 XAVIER LOVE,
                               Plaintiff,
        v.
                                                                            ORDER
 DR. HOFFMAN, FRISK, SWAN,
 KRAHENBAHL, RINK, MARTIN,                                               18-cv-386-jdp
 SCHROEDER, and DR. HEBERLEIN,

                               Defendants.


       Plaintiff Xavier Love, appearing pro se, is an inmate at New Lisbon Correctional

Institution. He alleges that prison medical staff and hospital employees failed to properly treat

the torn Achilles tendon he suffered playing basketball. He brings Eighth Amendment and

Wisconsin-law negligence claims against several prison officials. The state-employee defendants

have filed a motion for partial summary judgment, contending that Love failed to exhaust his

administrative remedies for some of his claims. Dkt. 28.

       Under the Prison Litigation Reform Act, “[n]o action shall be brought with respect to

prison conditions under section 1983 of this title, or any other Federal law, by a prisoner . . .

until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The

exhaustion requirement is mandatory and applies to all inmate suits. Woodford v. Ngo, 548 U.S.

81 (2006); Porter v. Nussle, 534 U.S. 516, 524 (2002). The exhaustion requirement’s primary

purpose is to alert the state to the problem and to invite corrective action. Riccardo v. Rausch,

375 F.3d 521, 524 (7th Cir. 2004).

       Section 1997e(a) requires “proper exhaustion,” Woodford, 548 U.S. at 93; Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002), which means that the prisoner must follow

prison rules when filing the initial grievance and all necessary appeals, “in the place, and at the
time, the prison’s administrative rules require.” Burrell v. Powers, 431 F.3d 282, 284–85 (7th

Cir. 2005). “[A] prisoner who does not properly take each step within the administrative

process has failed to exhaust state remedies.” Pozo, 286 F.3d at 1024. The Wisconsin

Department of Corrections uses a four-step process called the Inmate Complaint Review

System (ICRS) to review inmate grievances. See Wis. Admin. Code Ch. DOC 310.

       Because exhaustion is an affirmative defense, defendants bear the burden of establishing

that Love failed to exhaust his available remedies. Jones v. Bock, 549 U.S. 199, 216 (2007). At

the summary judgment stage, they must show that there is no genuine dispute of material fact

and that they are entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).

       Love was injured on December 22, 2017, and he had surgery to repair his Achilles

tendon on January 19, 2018. He brings claims against defendants for failing to properly assess

him and delaying in arranging for testing and surgery. He also brings claims for his postsurgical

treatment: he says that defendants delayed in seeing him, failed to adequately treat his pain,

and disregarded his infected incision. In their summary judgment motion, defendants contend

that because Love filed his only inmate grievance about his foot injury and treatment on March

18, 2018, all his claims regarding times before that grievance should be dismissed for his failure

to exhaust administrative remedies. They argue that Love failed to comply with the DOC rule

stating that an inmate must filed a grievance within 14 days of the complained-about incident

by filing a grievance about his presurgical issues. 1 See Wis. Admin. Code § DOC 310.09(6).




1
  More precisely, defendants say that because the Wisconsin regulations give an inmate 14
days to file a grievance, any claim having to do with events before March 4, 2018, should be
dismissed.

                                                2
       Love concedes that he filed only one relevant grievance, the March 18 grievance

mentioned by defendants. 2 That grievance discussed both his treatment before and after his

surgery. I take him to be contending that there are two reasons to deny the summary judgment

motion: (1) all of defendants’ alleged misdeeds are part of the same continuing violation, and

he need not file a grievance at the very start of that continuing violation to exhaust the earliest

parts of it; and (2) the grievance examiner did not actually reject his grievance as untimely,

instead ruling on the merits.

       Regarding Love’s first argument, case law suggests that an inmate might be able to

exhaust claims going back in time if the complained-about problem is a longstanding pattern

of continuing misconduct. In Turley v. Rednour, 729 F.3d 645, 650 (7th Cir. 2013), the court

stated that grievances filed more than a year after the condition at issue began “would satisfy

exhaustion,” id. at 650 n.3, even though the administrative rules applicable in that case

required grievances to be filed within 60 days after the problem is discovered. The problem for

Love is that the conduct here cannot be lumped together as a “continuing violation.”

Defendants’ delays in assessing his injury, scheduling surgery, or treating his presurgical

problems are simply different types of misconduct than defendants’ failure to treat his

postsurgical condition.

       But I conclude that Love’s second argument is correct. The grievance examiner would

have been within her rights to reject the portions of Love’s grievance that dealt with presurgical

issues as untimely, and it appears that she indeed started to do that. The examiner stated: “This




2
 In addition to his opposition brief, Dkt. 31, Love also filed a surreply to the motion, Dkt. 33.
Surreplies are disfavored in this court and I have not granted him permission to file one. I will
disregard Love’s surreply.

                                                3
ICE will only address things that have happened since 03/13/18 for anything further back is

well past the 14 days and the inmate had every opportunity to file a complaint from date of

injury up until the final date that he did submit on 03/18/18.” Dkt. 30-2, at 2. But she also

recounted details of his treatment starting from the date of the injury, and she ultimately

discussed the merits of the presurgical claims in dismissing the grievance:

               Given that since the accident on 12/22/17 this inmate has been
               seen and followed closely by HSU staff and outside providers
               consistently. Given that the need for surgery was found by the
               outside provider it had to be scheduled per their schedules on the
               outside. DOC has no control on as to how soon they schedule a
               patients surgery it is all based on the surgeon's availability as well
               as the hospital to accommodate a DOC patient.

               Though the complainant says he is being denied appropriate care,
               in regards to the time it took for surgery it is clear from the record
               no such denial is, nor has taken place. He has and continues to be
               seen by medical staff concerning his problems, and there is no
               reason to believe his needs are not being met. The complainant
               has made it clear he is not satisfied with the care being offered to
               date, (surgery date, pain medications, etc.) but what type of
               specific care or treatment must be offered is a matter of
               professional medical judgment. . . . Under these circumstances,
               the ICE has no reason to believe the care and treatment offered is
               not adequate to the demonstrated need.

Id. at 4.

        It is well established that exhaustion cannot be predicated on a grievance’s procedural

shortcomings if the grievance examiner overlooks the shortcomings and rules on the merits of

the claim. See, e.g., Conyers v. Abitz, 416 F.3d 580, 584 (7th Cir. 2005) (“Failure to comply with

administrative deadlines dooms the claim except where the institution treats the filing as timely

and resolves it on the merits.”); Riccardo, 375 F.3d at 524 (“[W]hen a state treats a filing as

timely and resolves it on the merits, the federal judiciary will not second-guess that action, for

the grievance has served its function of alerting the state and inviting corrective action.”).


                                                 4
Because the grievance examiner here addressed the substance of Love’s grievance going all the

back to the date of his injury, I conclude that he has exhausted his administrative remedies,

and I will deny the state defendants’ motion for partial summary judgment. 3



                                            ORDER

       IT IS ORDERED that the state defendants’ motion for partial summary judgment,

Dkt. 28, is DENIED.

           Entered February 11, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




3
  There is another reason to deny the motion as it pertains to Love’s state-law claims: the
PLRA’s exhaustion requirement apples to federal-law claims only, so defendants fail to show
that any of his state-law claims, including his presurgical ones, should be dismissed for failure
to exhaust.

                                               5
